IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN GREEN, Civil No. 3:16-cv-2367
Plaintiff ‘(Judge Mariani)
' ;
CAPTAIN KLINEFETTER, et al.,
Defendants
_7 ORDER
AND NOW, this a day of May, 2019, upon consideration of Plaintiff's motion

(Doc. 41) for appointment of counsel, and in accordance with the Memorandum issued this

date, IT IS HEREBY ORDERED THAT the motion (Doc. 41) is DENIED without prejudice.

   

Robert D. Mariani
United States District Judge

 

oc eeruema.tinn tun thong a’ wea A ERY 7
